IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00067-CR

LEXINGTON LAINE MCFARLAND,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                      From the County Court at Law No. 2
                          McLennan County, Texas
                         Trial Court No. 20170032CR2


                           MEMORANDUM OPINION

      Appellant, Lexington Laine McFarland, was convicted of driving while

intoxicated. See TEX. PENAL CODE ANN. § 49.04 (West 2011). The Clerk’s record reflected

that appellant was represented by counsel at trial but that trial counsel was permitted to

withdraw from representing appellant. By Order issued May 2, 2018, this appeal was

abated until July 31, 2018 to give the trial court time to hold a hearing to determine

whether 1) appellant is indigent; 2) the court will appoint new counsel for appellant; or

3) appellant will hire new counsel or represent herself on appeal. See TEX. CODE CRIM.
PROC. ANN. arts. 1.051, 26.04 (West 2005 & 2009).         The appeal was ordered to be

automatically reinstated on August 1, 2018 unless reinstated earlier by order of the Court.

       We received and filed a supplemental clerk’s record on July 11, 2018 which

contains an affidavit from appellant, signed and sworn to by appellant on July 3, 2018,

expressing her desire not to pursue her appeal. The trial court issued an order on July

11, 2018 finding appellant voluntarily, intelligently, and knowingly sought to withdraw

her request for an appeal and that the withdrawal should be granted.

       Accordingly, after considering appellant’s affidavit and the trial court’s order, we

reinstate the appeal, grant appellant’s request, and dismiss this appeal. See TEX. R. APP.

P. 42.2(a).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated and dismissed
Opinion delivered and filed July 18, 2018
Do not publish
[CR25]




McFarland v. State                                                                   Page 2